MEMORANDUM**
Maurice R. Nash appeals pro se from the district court’s orders dismissing her action and denying her motion for reconsideration. We have jurisdiction under 28 U.S.C. § 1291. Reviewing the district court’s dismissal order de novo, Arakaki v. Lingle, 423 F.3d 954, 962 (9th Cir.2005), we affirm.
In her complaint, Nash asserted violations of the Truth in Lending Act, 15 U.S.C. § 1601 et seq., and other claims relating to the servicing of a loan secured by real property that had once belonged to her mother. The district court properly dismissed Nash’s action for lack of standing because she was neither the borrower nor the owner of the property at the time of the contested transactions. See Crevier v. Welfare & Pension Fund for Local 701 (In re Crevier), 820 F.2d 1553, 1555-56 (9th Cir.1987).
The district court did not abuse its discretion by denying her motion for reconsideration. See School Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.1993) (discussing circumstances under which reconsideration is appropriate).
To the extent Nash argues that defendants conspired to defraud her, we do not consider this issue raised for the first time on appeal. See Cold Mountain v. Garber, 375 F.3d 884, 891 (9th Cir.2004).
Nash’s remaining contentions lack merit.
Nash’s motion filed September 30, 2005 is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.